This cause coming on to be heard upon the relator's demurrer to the return of the respondents to *Page 194 
the alternative writ of mandamus herein, and the same having been argued by counsel for the respective parties, and the Court being advised of its opinion in the premises, it seems to the Court that the demurrer to the return should be visited upon and sustained to the alternative writ of mandamus on the ground that the alternative writ of mandamus commands more than the law requires of the respondent Board of Public Instruction of Jackson County.
It is therefore considered and ordered by the Court that the demurrer of the relators interposed to the return of the respondents be and the same is hereby sustained to the alternative writ of mandamus, with leave to the relators to file an amended alternative writ of mandamus within fifteen days, if they so desire.
Demurrer sustained as to alternative writ of mandamus.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.